ORDER
THEODORE M. FIESCHKO of WEST ORANGE, who was admitted to the bar of this State in 1982, having been ordered to show cause on May 1, 1995, why he should not be temporarily suspended from the practice of law or otherwise disciplined pending his full compliance with Orders of "the Court entered on April 28, 1992, and March 9, 1993, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that THEODORE M. FIESCHKO is hereby temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.